Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
The finality mailed 9/3/2021 is withdrawn in light of withdrawal of the 103 rejection of claims 1-5, 14-20, 22, 24-26, 28-30, 32 and 33 by WO2015022496, Neveu et al. US20180171368 (‘368, i.e., reference Eastham) as evidenced by PetroChemical Blog, because Eastham, which is the prior art under 35USC 102(a)(2), is disqualified by the exception under 35 USC 102(b)(2)(C) as argued by Applicant (see Interview Summary mailed 12/20/21) and further in light that applicant has submitted the statement of common ownership separately from the applicant’s response to the Finality. Thus, prosecution is hereby reopened. New grounds of rejection of claims 1 and dependent claims therefrom are set forth below. 

                                              DETAILED ACTION
                            Status of claims: claims 1-34 are pending.
        The amendment filed 5/10/2021 which amends claims 1, 5, 12-13 and 25 has been entered. The claims 1-34 with the elected species are under examination, wherein the elected species are: E.coli (claim 4), oxidoreductase enzyme (claim 12); BCKD from P. aeuruginosa (claim 13); alkoxide (claim 16); NaOR1 where R1 is any Cl to C6 branched, unbranched or cyclic alkyl group, being optionally substituted with one or more functional groups (claim 17).
         It is noted that, since searching the prior art results in finding that LiOH (non-elected species in claim 17) which renders the Markush claim 17 obvious with respect to a nonelected species as catalyst for the transesterification, the examined species are extended to NaOR1 and LiOH.
        Also, it is noted that claim 33 has been amended (filed 5/10/2021); however, the status of claim 33 in the “listing of claims” is still in “Previously Presented”. Per 37 CFR 1.121(c), “[I]n the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)”.
             		                Foreign Priority
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d). The certified copy has been filed in parent Application No. United Kingdom 1619287.7 filed 11/23/2016.

			     Withdrawal of rejections 
All of the 103 rejections set forth in the finality mailed 9/3/2021 are withdrawn in light of the applicant’s argument set forth in pages 2-4 in the response filed 12/20/2021 are 

   Claim Rejections - 35 USC § 112(b)  
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 lacks antecedent basis for “the catalyst” in claim 1 from which claim 24 depends. 

                               Claim Rejections - 35 USC § 103
              The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
             A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
          Claim interpretation:
biological route that employs a fermented microorganism to produce an alkyl (C3-12)-methacrylate ester which per se can form an organic phase in the fermentation medium; and (ii) chemical transesterification of the produced alkyl (C3-12)-methacrylate ester which is separated or extracted from the fermentation medium wherein the chemical transesterification is carried out in the presence of methanol (and a catalyst) thereby producing MMA. The transesterification in step (d) of claim 1 is not enzymatic but chemical because it requires the presence of the “methanol” to produce methyl methacrylate per instant disclosure.
          The evidence that the alkyl (C3-12)-methacrylate ester itself forms an organic phase in the aqueous medium is provided by page 16, 2nd paragraph, instant specification which discloses that the produced   C3-C12  methacrylate ester,  such as butyl  methacrylate, in fermentation medium when the methacrylate ester reaches its solubility limit of the ester said ester will form its own organic phase. The prior art teaches that level of the produced alkyl (e.g., butyl) methacrylate in the fermentation medium can be greater than its water solubility value (see the discussion below for the detail). Thus, the step (b) of claim 1 “providing an organic phase …” has been integrated in the step of microorganism fermentation producing the alkyl (C3-12)-methacrylate ester.

           [1] Claims 1-4, 6-8, 11-20, 22, 24-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496) in view of US 20150184207 (‘207) (newly cited) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476) as evidenced by reference HMDB (Showing metabocard for alpha-Ketoisovaleric acid (2005) pages 1-33) (newly cited).
         ‘496 teaches a method of producing methacrylic acid and/or methacrylic acid 
derivatives such as “methyl methacrylate” (MMA) using a genetically engineered 
microorganism transformed with genes encoding enzymes required for said production (p.1,  lines 1-2, 7-9, 11 and 30-34; and p.2, lines 19-28 ‘496), as applied to claim 1; wherein the microorganism is E.coli (claim 4) (see p.22, lines 28-29 and p.23, line 4, ‘496).
        The methacrylic acid derivatives include “C2-12  alkyl ester” of methyl methacrylate  (p.44, lines 1-8, ‘’496), i.e., . C2-12 methyl methacrylate ester. Preferred methacrylic acid ester (or called methacrylate ester) is n-butyl methacrylic acid ester (p.44, lines 25-27, ‘496, as applied to claims 1-3 and 5.  The above teachings of ‘496 are applied to instant step a) of claim 1 “ providing a microorganism … under conditions wherein said microorganism will produce a C3-C12 methacrylate ester”. 
         ‘496 has taught solvent extraction of methacrylic acid into organic phase (p.40, line 16) and has taught that the methacrylic acid at level of concentrations such as 50% (50 g/100 ml) is better 3-C12 methacrylate ester in claim 1. ‘207 teaches fermentative production of methacrylic acid ester such as butyl methacrylate (i.e., methacrylic acid butyl ester) or isobutyl methacrylate (see Examples 1-5; [0050], lines 3-5; abstract; and [0128] and [0130]-[0133],  ‘207). Next, ‘207 teaches that, by adding organic phase to make two phase system, the methacrylic acid ester migrate to the organic phase ([0092], lines 1-3 and 15-17, ‘207). These teachings together are applied to instant step b) of claim 1  “providing an organic phase in contact with the fermentation medium…” since alkyl (C3-12)-methacrylate ester, e.g., the above-mentioned “n-butyl methacrylic acid ester” (i.e., n-butyl methacrylate) which per se can form and partition into  an organic phase in the fermentation medium (claim 28). The teaching of said “form and partition into an organic phase” is provided by reference ‘207. This reference teaches fermentative production of methacrylic acid ester such as butyl methacrylate (i.e., methacrylic acid butyl ester) or isobutyl methacrylate (see Examples 1-5; [0050], lines 3-5; abstract; and [0128] and [0130]-[0133],  ‘207) which is the common subject of ‘496.  By adding organic phase to make two phase system, the methacrylic acid ester migrates into the organic phase ([0092], lines 1-3 and 15-17, ‘207).
        Also, ‘496 teaches that the method (‘496) further comprising separating the organic phase from the aqueous phase through extraction (p.41, lines 25-26, ‘496) followed by subsequent treatment of the organic phase by distillation of said phase to obtain final product, i.e., the produced methacrylic acid  (p.41, lines 25-29 and 36-38, ‘496). The mentioned the “aqueous phase” refers to  an aqueous medium (p.42, line 5, ‘496). 

       Since ‘496 has taught the production of useful methacrylate ester derivatives such as C1-12   alkyl, preferably n-butyl  methacrylate (p.44, lines 1- 4 and 8, ‘496), and since ‘496 has taught using the organic solvent to extract the methacrylic acid into an organic phase (p.40, lines 14-16, ‘496),  the produced C1-12  alkyl  methacrylate by itself is able to form or partition into an organic phase. In addition, since ‘496 has taught separating the organic phase from aqueous medium after extraction followed by subsequent treatment of the organic phase to isolate the methacrylic acid (p.41, lines 25-28, ‘496) wherein the medium can be fermentation medium (p.35, lines 10, 14 and 18, ‘495). The above ‘496 teachings are applied to instant step c) of claim 1.

              Regarding step d) “transesterifying the removed C3-C12  methacrylate ester with methanol”, ‘496 teaches producing methyl methacrylate and butyl methacrylate by esterification (p.43, lines 32-33, ‘496) using bio-methanol (methanol) and bio-butanol, respectively (p.44, lines 3-8, ‘496). Said “butyl methacrylate” is a  C4-methacrylate ester. Since it has been known from transesterification art “Neveu” that transesterification reaction is reversible between higher alkyl methacrylate ester and methanol (claim 1); wherein said reversible transesterification reaction is driven by removing methanol to favor Transesterification”, Neveu). It would have bene prima facie obvious for one skill in the art before the effective filing date of the claimed invention to know that the “esterification” mentioned by ‘496 is referred to the “transesterification” in which, for example, the bio-methanol (i.e., “methanol”) is used for producing methyl methacrylate as taught by ‘496.
            In addition, the transesterification reaction has been known to be catalyzed by a “catalyst” (claim 14) such as a metal oxide “tin oxide” or “lithium hydroxide” [LiOH] (claims 15-17) which is non-elected species of claim 17 (see page 455, Figure 4 and left col., 1st paragraph, Neveu). The metal salts  of lithium act as the catalyst (claims 18-20) (p.455, left col., lines -3, Neveu). It is noted herein that metal salts of Group I and II (claims 18-20) include basic lithium salts as evidenced by page 20, 3rd paragraph, instant specification). Thus, claims 14-20 are included in the rejection. 
        Claim 22 is also included in the rejection. This is because the catalyst and reactant are in the same phase (see Figure 4, Neveu) that is an obvious variation of a homogenous catalyst (claim 22) as evidenced by page 19, 3rd paragraph of instant specification.
           Upon reading Neveu reference, one of ordinary skill in the art would have readily realized that the C2-12 methacrylate ester of ‘496 (equivalent to the “higher alkyl methacrylate ester “ in Neveu) can be converted to methyl methacrylate (MMA) by reversible chemical transesterification through maintaining excess amount of methanol so as to shift equilibrium transesterification reaction towards product “MMA”; wherein “MMA” (monomer) has been known is a key industrial chemical which main application is in production of polymers for various applications (see abstract, lines 1-2 and p.1, lines 11-19, ‘496). Thus, it would have motivated one of ordinary skill in the art to employ the reversible transesterification to convert alkyl C2-12 methacrylate ester to the “product” that is “MMA” an industrially important compound (p.1, lines 11-12, ‘496)  via simple manipulating and maintaining excess amount of methanol to drive chemical equilibrium toward formation of methyl methacrylate in the reversible transesterification with the catalyst (see the above Neveu’s teaching), wherein the “alkyl C2-12 methacrylate ester” is recombinantly produced from the microorganism fermentation as taught by ‘496.  Thus, one of ordinary skill in the art would have readily performed the transesterification so as to produce the desired industrially important compound such as MMA with reasonable expectation of success. Thus, claims 1-5, 14-20, 22 and 28 is obvious over the combined references’ teaching by ‘496, ‘207 and Neveu.
         
               The following is the obviousness of  claims 24-26, 29-30, 32 and 33.
              The organic phase solvent can be an external organic solvent with respect to the aqueous medium (claim 29) (p.42, lines 1-2, ‘496); and the organic solvent is selected form heptane, hexane, pentane and cyclopentane (claim 32) (p.42, 5th paragraph, ‘496).
30 indicates that the external organic solvent is biocompatible wherein said organic solvent encompasses heptane, hexane and cyclopentane (evidenced by page 17, 5th paragraph, instant specification), and since ‘496 has taught using the organic solvent selected from heptane, hexane and cyclopentane, ‘496 teaching is applicable to claim 30.
               Next, ‘496 teaches that the compounds (such as methacrylic acid and derivative thereof such as alkyl methacrylate ester are produced by the transesterification (p.44, lines 1-11, ‘496), and that methacrylic acid can be isolated by in organic phase are purified by distillation (p.41, lines 28-29; and p.43, lines 23-24, ‘496). Since ‘496 has taught methacrylic acid can be esterified to produce methacrylic acid ester such as alky methacrylic acid ester that is butyl methacrylate (p.44, lines 1-34, 8 and 19-20, ‘496), the distillation of the alky methacrylic acid ester, e.g. butyl methacrylate, is carried out before the transesterification as taught by Neveu (see above) as applied to claim 25.
               Since the drying (claim 25) or purifying (claim 33) can be achieved by the “distillation” as evidenced by page 21, 2nd paragraph, instant specification, and since the above-discussed methacrylic acid derivatives such as “C2-12 alkyl ester” (i.e., “C2-12 methacrylate ester” and “butyl (C4)-methacrylate ester”) obtained from the fermentation medium (see above) are necessarily partitioning in the organic phase, the distillation of the “C2-12 methacrylate ester” will necessarily result in drying organic phase (claim 25) and/or purifying the “C2-12 methacrylate ester” (claim 33) in the organic phase. Moreover, ‘496 has suggested purification of methacrylic acid “MAA” (p.43, lines 16-17, ‘496) wherein MAA is esterified to produce MAA ester such as butyl methacrylate that is one of products to which the ‘496 patent is directed (see p.44, lines 1-4 and  8, ‘496). Thus, it would have been obvious to purify the methacrylic acid ester such as butyl methacrylate prior to applying it in the transesterification reaction as taught by Neveu (see  above). Hence, claims 25 and 33 are rejected.
           Regarding claim 24, it is directed to mole percent of water (mol%) is less than 50% with respect to the catalyst when performing the transesterification. ‘496 has taught the step of separating the organic phase from the aqueous phase through the distillation (p.41, lines 25-26 and 28-29, ‘496). As discussed above, the organic phase contains alkyl methacrylate ester such as butyl methacrylate, it would have been obvious for one of ordinary skill in the art to separate the butyl methacrylate from aqueous phase containing water so as to obtain the separated product having mol% water as low as possible, i.e., < 50% (claim 24).
           Regarding claim 26, since “drying” can be achieved by the “distillation” taught by ‘496 (see the above corresponding discussion), the distillation process is expected to reduce water content before performing the transesterification in a reaction mixture comprising catalyst and reactants thereby the transesterification can take  place in the absence of water (claim 26). Moreover, as above-discussed, the separated product (i.e., the organic phase composed of the alkyl methacrylate ester, e.g., butyl methacrylate) having water content as 
             
In addition, the obviousness of claims 6-8, 11-13 and 27 is set forth below.

‘207 teaches converting isobutyryl-CoA to methacrylyl-CoA (see ref claim 3 of ‘207), as applied to claim 6.
	‘207 also teaches converting methacrylyl-CoA to methacrylic acid ester in the presence of alcohol acyltransferase ([0026], Figure 2, ‘207) the “R” group in “methacrylic acid ester” of Figure 2 can be n-butyl (C4) group  which reads on C3-C12 methacrylate ester in claim 7 wherein the alcohol acryltransferase  enzyme can be expressed from genetically modified microorganism (claim 8) ([0039], ‘207), as applied to claims 7-8.
           Further, ‘207 teaches synthesis of isobutyryl-CoA from 2-oxoisovaleric acid  by the 2-oxoisovaleric acid dehydrogenase gene product called BCKAD of ([0085], ‘207) wherein methacrylyl-CoA formation is enhanced by BCKAD gene transfer into engineered strain ([0112], ‘207) wherein the BCKAD gene is BCKAD complex gene (claims 13, 34) which is cloned from a Pseudomonas aeuruginosa strain (elected species of claim 13) (see ([0248], lines 3-7, ‘207). The 2-oxoisovaleric acid is synonyms of 2-Ketoisovaleric acid (claim 11) is evidenced by ref HMDB at page 3. Since the 2-oxoisovaleric acid dehydrogenase is an oxidoreductase (claim 12) as evidenced by ref HMDB at page 28, claim 12 is rejected. 	
            It is noted that instant application utilize the term “BCKD” for “branched chain keto acid dehydrogenase” to synthesize “isobutyryl-CoA” (p.9, last paragraph, line 6, the specification). Since the above-mentioned “2-oxoisovaleric acid dehydrogenase” (i.e., 2-Ketoisovaleric acid) which is an “keto acid dehydrogenase” catalyzes the synthesis of isobutyryl-CoA (see above discussion) that has branched chain, and since BCKAD (‘207) is an enzyme complex (see above ‘207 teaching), the BCKAD enzyme complex (‘207) of branched chain keto acid dehydrogenase is equivalent to instant BCKD enzyme complex (claims 13, 34).
            Regarding claim 27, ‘207 teaches that the produced methacrylic acid ester in culture medium is preferably 0.01 to 1.0 (w/v)%, (see [0138], ‘207) i.e., 0.1 g/l to 10 g/l that is 100 mg/l to 1000 mg/l which range encompassed instant 220 mg/l (claim 27). MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." And that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (II)-A). In this case, one skilled in the art would have produced methacrylic acid ester that is 
          
        Therefore, the combination of the references’ teachings renders claims 1-4, 6-8, 11-20, 22, 24-30, 32 and 33-34 prima facie obvious. 


             [2] Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
WO2015022496 (‘496), US 20150184207 (‘207) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476),
as applied to claims 1 and 14 from which claims 21 and 23 depend, and further in view of US 20100204509 (‘509).
           The teaching of claims 1 and 14 by ‘496, ‘207 and Neveu has been set forth above. 
           ‘496, ‘207 and Neveu do not expressly teaches the catalyst for transesterification is a methoxide. 
             However, it has been known from ‘509 teaching  (‘509) that, besides the metal oxide, the useful catalyst for the transesterification can be basic metal methoxide such as lithium methoxide (claims 21, 23) (see [0024], lines 10-11; and [0026], ‘509), wherein lithium methoxide is instant Group I methoxides (claim 21) as evidenced by page 20, 4th paragraph of instant specification. Further, ‘509 teaches that it is advantageous to use the lithium methoxide as the catalyst due to its basic in nature ([0025]-[0026], ‘509), wherein the catalyst is for catalysis of transesterification (reversible) of an alcohol with a methacrylic acid ester in the presence of alcohol (see abstract, ‘509) which is the common subject matter of ‘496 which teaches producing methyl methacrylate and butyl methacrylate by esterification. Thus, both 509 and ‘496 teaches the “transesterification” (reversible) of an alcohol with a methacrylic acid ester. Yet, ‘509 does not teaches the use of lithium methoxide (claim 21, 23) as catalyst for said “transesterification”. Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose and use the metal methoxide catalyst such as lithium methoxide to effectively catalyze transesterifying the C2-12 methacrylate ester (‘496) in the presence of methanol  in order to produce the industrial key compound methyl methacrylate (‘496, ‘207, Neveu) with reasonable expectation of success.

              [3]  Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496), US 20150184207 (‘207) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476).
as applied to claims 1 and 14 from which claims 17 and 23 depends, and further in view of US20130172598 (‘598).
             Examiner remark: this rejection is applied to the elected species (claims 17, 23) which acts as a catalysts for the transesterification. Said elected species is “sodium methoxide” having formula: Na(OR1) as set forth in claim 17. The above 103 rejection [2] is applied to the “lithium methoxide” (claim 23) but not “sodium methoxide” which is the elected species of claim 23; and thus, claim 23 is rejected in this regard herein.

             The teachings of claims 1 and 14 by ‘496, ‘207 and Neveu have been set forth above.               
             The closely related art ‘598 teaches that “sodium methoxide” (elected species, claims 17, 23) has been known to be useful for the transesterification of methacrylate ester ([0036]-[0038], Example 3, line 1 and [0100], line 19, ‘598) wherein said “the transesterification of methacrylate ester” is the common subject of ‘496. The sodium methoxide has structure “Na(OR1) wherein R1 is methyl (elected species, claim 17). The transesterification of methacrylate ester using “sodium methoxide” gives 828 g of crude ester (see [0100], last three lines, ‘598) compared to 728 kg of crude ester using Lithium methoxide (see [0093], last two lines, ‘598), indicating that better yield can be obtained using sodium methoxide than lithium methoxide. Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose and use  sodium methoxide alternative to the lithium methoxide (which has been discussed in the above 103 rejection [2]) to arrive at the claimed invention of claims 17 and 23 with reasonable expectation of success in the absence of any unexpected results.

             [4] Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496), US 20150184207 (‘207) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476), as applied to claims 1 and 4 from which claim 5 depends, and further in view of US 20130065279 (‘279) (newly cited). 
             The teaching of claims 1 and 4 by ‘496, ‘207 and Neveu has been set forth above.   
             Although ‘496, ‘207 and Neveu do not expressly teach the genetically modified  microorganism cell producing more C3-C12 methacrylate ester than wild-type cell, ‘279 has taught to engineer microbial strain (microorganism) to have augmented biosynthesis of methacrylate ester (claim 5) by expression of the enzymes of methacrylate ester pathway ([0157], lines , ‘207) wherein the methacrylate ester includes butyl-methacrylate ([0054], lines, ‘207) that is C4 methacrylate ester. Accordingly, ‘496 teaches that the butyl-methacrylate is useful compound (p.44, lines 1 and 9, ‘496). Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to engineer the microorganism host by introducing the one or more methacrylate 
	
                 [5] Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496), US 20150184207 (‘207) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476), as applied to claims 1 and 8 from which claims 9-10 depend, and further in view of MyBioSource (Acyl-coenzyme A oxidase (2005), pages 1-6) [newly cited], and US 20130065279 (‘279) [newly cited].     
             The teaching of claims 1 and 8 by ‘496, ‘207 and Neveu has been set forth above.   
              ‘496, ‘207 and Neveu do not expressly teach ACX4 acyl CoA oxidase. However, reference MyBioSource teaches that the acyl-CoA oxidase (ACX4) from  Arabidopsis thaliana (claims 9, 10) which catalyzes the desaturation of short-chain acyl-CoAs such as butyryl-CoA (C4) wherein said desaturation refers to adding unsaturated hydrocarbons such as double bond to acyl moiety (see section UniProt Comments for ACX4”, ref MyBioSource). ‘279 teaches desaturation of isobutyryl  group for producing methacryllyl-CoA which is subsequently converted final product to “methacrylic acid” (MAA) (see Figure 11 and abstract, ‘279). In turn, MAA can be converted to methyl methacrylate (MMA) via esterification with methanol ([0008], last two lines, ‘279), wherein MMA is an important monomer in chemical industry (p.1,lines 11-14, ‘496). Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the ACX4 enzyme for producing the desired methacrylic acid which has been known to be useful in industry for preparation of its esters such as methyl methacrylate (MMA) which is industrially important monomer having numerous uses, most notably in the manufacture of polymers (see [0005], ‘279) with reasonable expectation of success.

               [6] Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496), US 20150184207 (‘207) and Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476), as applied to claims 1 and 29 from which claim 31 depends, further as evidenced by Lin et al. (Ind. Eng. Chem. Res. (1999), 38, 4081-4091).
               The teaching of claims 1 and 29 by ‘496, 207 and Neveu has been set forth above.
               Yet, ‘496, ‘207 and  Neveu do not expressly teaches the Log Po/w value of the organic phase set forth on claim 31.
              Po/w (claim 31) has been defined as the logarithm of the partition coefficient of a particular solvent between a standardized 1:1 mixture of 1-octanol and water (page 17, 4th 
            Claim 31 is not patentable. This is because the partition coefficient Log Po/w of an organic solvent (compound) is an inherent property thereof and it will not be changed upon use, and because the prior art has taught said organic solvent having the partition coefficient Log Po/w greater than 3.0 (see discussion below).
           The prior art has taught that the organic phase solvent can be an external organic solvent selected form heptane, hexane and pentane (p.42, lines 1-2, p.42, 5th paragraph, ‘496). It has been known that heptane, hexane and pentane have the partition coefficient “Log Po/w” values: 4.66, 4.11 and 4.66, respectively (see Table 1, Lin), all the values are  greater than 3.0 (claim 31).   
            It is noted that, in Table 1 of Lin, “log10 Kow” is equal to “Log Po/w” because the “log10 Kow” of Lin refers to the octanol-water partition coefficient (see p.4081, left col., lines 5-7, Lin) which is the identical definition for Log Po/w by instant specification (see above).
            Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose one of the organic solvent (taught by ‘496) from heptane, hexane and pentane to extract/separate the methacrylic acid derivative, e.g., C2-12 alkyl methacrylate ester which is the product of the microorganism fermentation (see above 103 rejection [1]) and which is then subjected to the reversible transesterification with excess methanol and the catalyst to generate the desired  amount of industrial key product methyl methacrylate (MMA) (‘496) as discussed in the 103 rejection [1]. One of ordinary skill in the art would have done so with reasonable expectation of success in the absence of unexpected results.


The applicant’s response to the previous 103 rejections set forth in Office action mailed 9/3/2021.
          At pages 2-4, the response filed 12/16/2021 is focusing on discussion of the US20180171368 (Eastham) and submits that the reference Eastham does not qualify as a prior art in view of the exception under 35 USC 102(b)(2)(c). Thus, response requests withdrawal of the 103 rejections.
        The applicants’ argument has been fully considered. The reference Eastham is no longer cited in the above new grounds of rejections. The above new grounds of the 103 rejections render the applicant’s argument unpersuasive. Thus, the rejections are deemed proper. 
                    Conclusion
              No claims are allowed.
               Any inquiry concerning this communication or earlier communications from the 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.


/Samuel W. Liu/
Examiner, Art Unit 1656
January 2, 2022
	
/SCARLETT Y GOON/QAS, Art Unit 1600